Citation Nr: 0309678	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a cardiac disorder. 

REPRESENTATION

Appellant represented by:	Corwin G. (Bubba) Muse, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which service connection for 
arthritis of the left knee, arthritis of the hips, a 
psychiatric disorder and a cardiac disorder was denied.  

In an August 2000 decision the Board denied the veteran's 
claims for service connection for arthritis of the left knee, 
arthritis of the hips, a psychiatric disorder and a cardiac 
disorder.  The veteran appealed the Board's decision to Court 
of Appeals for Veterans Claims (CAVC).  In November 2000, the 
Secretary of VA submitted Appellee's Motion For Remand And To 
Stay Further Proceedings.  In September 2001 the Court 
granted the motion.  The Board's decision was vacated and the 
matter was remanded.  


REMAND

In May 2002 and February 2003 the Board performed additional 
development on the claims of entitlement to service 
connection for arthritis of the left knee, arthritis of the 
hips, a psychiatric disorder and a cardiac disorder pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
development has been accomplished.  

Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for arthritis of the left 
knee, arthritis of the hips, a 
psychiatric disorder and a cardiac 
disorder.  

2.  If the benefits sought on appeal are 
not granted both the veteran and 
representative should be provided a 
supplemental statement of the case on the 
issues and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



